Citation Nr: 0214596	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  02-00 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a permanent and total rating for pension 
benefits, including on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1973.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to a permanent and total disability evaluation 
for nonservice-connected pension purposes.  


FINDINGS OF FACT

1.  The veteran was born in March 1954, has a high school 
education, and has reported a history of employment as a 
laborer for a tree nursery and as a handyman.  He reports 
becoming disabled in 1982.  

2.  The veteran's disabilities are hypertension, and 
depression.  He complains of back pain subjectively, but 
objectively he has full range of painless motion with normal 
X-rays.  He also has seasonal allergies which are not 
significantly disabling with normal pertinent objective 
findings and symptomatic relief with Flonase.  

3.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  

4.  The veteran's depression for which he is not currently 
taking medication, but which requires ongoing VA treatment 
sessions, is no more than mild with transient symptoms which 
decrease work efficiency only during periods of significant 
stress.  

5.  The veteran has no service-connected disability and his 
nonservice-connected disabilities are rated as follows: 
hypertension, 10 percent; and depression 10 percent; the 
combined nonservice-connected rating is 20 percent.  

6.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.  


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability evaluation for nonservice-connected pension 
purposes, including extraschedular consideration, have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 3.342, and 
Part 4 §§ 4.30, 4.104, Diagnostic Codes 7101, 9434 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his disabilities in combination, 
especially his mental condition, preclude gainful employment.  

The Board will initially discuss whether this case has been 
properly developed for appellate purposes.  The Board will 
then review the law and pertinent VA regulations, followed by 
a discussion of the factual background of this case.  The 
Board will conclude with an analysis of the issue on appeal.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After receipt of the veteran claim for pension benefits in 
January 2001, the veteran was provided information on what is 
involved in a claim for pension benefits by a letter dated in 
April 2001.  He was specifically informed concerning what VA 
would do to assist him in obtaining additional medical 
evidence necessary to establish entitlement to pension 
benefits.  

The benefits sought on appeal were denied by the RO in a 
rating decision of May 2001.  The veteran was notified of the 
decision by letter in July 2001 and a copy of the rating 
decision was enclosed.  The veteran was informed of the 
decision made, how the decision was made, what evidence was 
used to decide the claim, what he should do if he disagreed 
with the decision, and what assistance was available to him, 
including a toll free telephone number, if he had any 
question whatsoever.  

The veteran responded with a notice of disagreement (NOD), 
which was received by the RO later in July 2001.  In August 
2001 the RO responded to the NOD by providing the veteran 
with information on the appeal process.  He was informed that 
a statement of the case (SOC) would be forwarded to him.  In 
December 2001, the RO furnished the veteran with a SOC which 
included a list of the evidence considered, the pertinent law 
and regulations, the decision made on his claim, and the 
reasons for the decision.  

In January 2002, the veteran submitted his appeal on VA Form 
9.  He reported that he was unable to work due to his mental 
condition and he requested that the RO obtain his VA 
outpatient treatment reports, which are discussed further 
below.  

In May 2002, the RO forwarded a supplemental statement of the 
case (SSOC) reflecting the evidence considered, the pertinent 
law and regulations, the decision made, and the reasons and 
bases for the decision.  

In July 2002, the local representative made a written 
presentation resting the appeal on the evidence of record and 
indicating that no further argument would be made.  In August 
2002, the RO informed the veteran by letter that his appeal 
was being certified to the Board.  He was advised that he 
could still submit evidence by sending directly to the Board 
at the address he was provided.  

The veteran's national service representative made written 
arguments in support of the appeal in September 2002.  It was 
noted that the presentation in the claims folder seemed to be 
adequate.  Resolution of any doubt was requested in the 
veteran's favor.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided a recent general 
medical examination and a special psychiatric examination 
based on his contention that his mental condition is the 
primary reason he cannot work.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The veteran's 
local and national representatives have submitted written 
arguments in support of his claim.  

On the basis of review of the claims folder, there is no 
indication that the veteran has further evidence or argument 
to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Factual Background

On VA general medical examination in March 2001, the veteran 
was described as a 47-year-old individual who was being 
examined to find and evaluate all his disabilities including 
hypertension and depression.  Reportedly he had no medical 
problems or major injuries before or during service.  This 
continued after service discharge until six months prior to 
being seen when hypertension was diagnosed.  Also at that 
time he was having dizziness, palpitations, and headaches.  
He had no other medical problems, although he did complain of 
low back pain.  He  said one time when his blood was 
evaluated, he was told he had hepatitis C, but the repeat 
test was negative.  He had no history of any surgeries.  He 
complained of nervousness and depression, and he was being 
treated by the mental health clinic at the local VA Medical 
Center.  His medications included Hydrochlorothiazide 25 mg, 
Atorvastatin 10 mg, Hydroxyzine 10 mg for anxiety, Paroxetine 
40 mg for depression, and  Flonase nasal inhaler for 
allergies.  He was then working as a handyman.  He had ceased 
smoking and drinking recently.  

On examination, the veteran was not in any distress or pain.  
While sitting his blood  pressure was 178/98.  His pulse was 
77.  His blood pressure when he was supine was 154/92 and his 
pulse was 69.  When he was standing his blood pressure was 
164/98 and his pulse was 77.  His posture and gait were 
normal and without any abnormality.  He did not require any 
mechanical aids to ambulate.  

There was no skin abnormality and no obvious scars.  There 
was no generalized lymphadenopathy, tenderness, suppuration, 
edema, or pallor.  The eyes were normal.  The ears were 
negative and without any perforation or discharge.  
Examination of the nose showed normal mucosa.  There was no 
tenderness in the sinus area.  The mouth and throat were 
negative.  No tonsillar enlargement was noted.  The neck was 
supple with no cervical lymphadenopathy or thyromegaly.  On 
chest examination both lung fields were clear to auscultation 
and percussion.  The cardiovascular examination revealed the 
heart sounds were normal with regular rate and rhythm.  There 
was no gallop, murmur, carotid bruit, or jugular venous 
distention.  Peripheral pulses were present and 2+ 
bilaterally.  Dorsalis pedis and posterior tibial pulses were 
present and 2+ bilaterally. Abdominal examination revealed it 
to be soft and obese with no tenderness, masses, 
organomegaly, or ventral hernia.  There was no hernia in the 
inguinal region.  There was no inguinal lymphadenopathy.  
Scrotal examination was negative.  Rectal examination was 
negative.  The prostate was not enlarged.  "Coloscan" test 
was negative.  Musculoskeletal motor and sensory evaluations 
were normal.  Reflexes were normal and symmetrical.  
Babinski's were absent bilaterally.  There was full range of 
motion of all extremities.  The veteran did not require 
mechanical aids.  There were no amputations of any part.  

The low back examination revealed no tenderness, postural 
abnormality, deformity, muscle weakness, or spasm.  No pain 
was noted during the movements.  There was full range of 
motion with flexion to 95 degrees, extension to 30 degrees, 
right and left lateral flexion to 40 degrees, and right and 
left side rotation to 60 degrees.  On neurological evaluation 
the central nervous system was grossly intact and motor and 
sensory examination was normal.  The reflexes were normal.  

X-rays of the lumbosacral spine showed the vertebral bodies 
to be of normal height and contour with adequate maintenance 
of the intervertebral disc spaces.  There was no evidence of 
traumatic or inflammatory changes involving the lumbosacral 
spine.  The degree of  mineralization was normal for the 
patient's age.  Marginal osteophytosis was consistent with 
the patient's age.  The impression was normal lumbosacral 
spine.  

The diagnoses were hypertension  controlled on medication; 
depression being treated by the mental health clinic at the 
VAMC; loss of motion secondary to lumbosacral spine condition 
was none with the lumbosacral spine examination normal.  

On special psychiatric examination by the VA in February 
2002, the veteran drove to the appointment and served as the 
informant for the evaluation.  The examiner read and reviewed 
the veteran's claims file.  It was noted that the veteran was 
receiving outpatient mental health treatment at the VA 
Medical Center for the past couple of years on a regular 
basis.  The electronic mental health notes were read and 
reviewed.  The veteran had been taking psychotropic 
medications, but he said he took himself off of all of them 
because they weren't doing him any good.  Reportedly, he 
continued to take medication for hypertension and back pain.  

The veteran stated that he has a lot  of depression.  He 
stated that he "stays down all the time" and said that he 
would rather be alone than with someone.  He  said that  he 
is not working at the present time and that he has not had a 
steady job in seven years.  He reported not being able to 
cope and apparently he had had problems getting along with 
authority.  He reported that he had had multiple jobs over 
his adult lifetime.  He reported not sleeping well and having 
problems with temper and anger control.  Additionally, he 
stated he had a lot of problems with chronic pain.  

The veteran had been married twice.  He was divorced.  He had 
three children and apparently they also caused him a lot of 
stress.  He had a son in prison and a daughter whose 
whereabouts he was unsure.  Reportedly, he had recently been 
told that he owed $58,000.00 in back child support payments.  
He currently lived with his mother and father.  He also had 
some stress with his sisters who won't come visit the family.  
He reported being clean and sober for six years.  He did not 
report any legal problems at the time of the examination, 
other than the problem regarding child support.  He was 
afraid he might wind up going to jail over it.  

On mental status examination the veteran was oriented to 
time, place, person, and situation.  There was no evidence of 
a thought disorder.  Insight, judgment, and reasoning 
appeared fair.  Reality testing was average.  He  was 
cooperative during the interview.  Speech and  language was  
goal directed.  He came across as a very  intense person.  He  
answered all questions asked, and he was spontaneous in 
conversation.  His memory appeared grossly intact.  His 
impulse control was not impaired.  He did admit to having 
homicidal thoughts, but no plan or intent.  He  was not seen 
as a threat to himself or to others.  He was competent to 
manage his funds.  The diagnostic impressions were depression 
not otherwise specified with anxiety features, polysubstance 
abuse disorder in remission by patient history, and 
personality disorder not otherwise specified.  The veteran's 
stressors were unemployment, psychosocial, and financial 
problems.  The current Global Assessment of Functioning score 
(GAF) was 50 to 55.  

VA outpatient treatment reports reflect that in December 2000 
the veteran stated that he was depressed most of the time.  
It was noted that he had slashed his wrists in a suicide 
attempt during hospitalization in 1979.  In January 2001 the 
veteran reported that he took his blood pressure medication 
every once in a while.  By April 2001 the veteran had moved 
back with his parents because of action taken by his 
girlfriend to allow a disabled person to move into the house.  
It was noted that he tried to earn a little money doing odd 
jobs.  The assessments during 2001 were generally recurrent 
depressive disorder and situational stressors.  There are 
multiple entries regarding family related domestic troubles.  


Analysis

A review of the record reveals that the veteran currently has 
no service-connected disabilities.  The veteran was born in 
March 1954.  He has a high school education, and has reported 
a history of employment as a laborer for a tree nursery and 
as a handyman.  

The RO has rated the veteran's disabilities as being 
hypertension, and depression.  The Board notes that the 
veteran has also complained of back pain subjectively, but 
objectively he has full range of painless motion with normal 
X-rays on VA examination.  There is also a mention of 
seasonal allergies for which he uses Flonase.  

In sum, the veteran has no service-connected disability and 
his nonservice-connected disabilities are currently rated as 
follows: hypertension, 10 percent; and depression 10 percent; 
the combined nonservice-connected rating is 20 percent.  
38 C.F.R. § 4.25 (2001).  

When the veteran's disability ratings fail to meet the 
percentage standards required, a permanent and total 
disability rating for pension purposes may still be granted 
on an extraschedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b) (2001).  As noted above, entitlement 
to pension benefits may be objectively determined if the 
veteran is unemployable as a result of permanent disabilities 
or if he experiences disabilities which would preclude the 
average person from following a substantially gainful 
occupation, if it is reasonably certain that the disabilities 
are permanent.  38 U.S.C.A. § 1502; 38 C.F.R. § 4.15 (2001).  
An analysis of the propriety of the rating assigned for each 
of the veteran's nonservice-connected disabilities is 
therefore warranted.

Here, the veteran's hypertension is not manifested by 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more, which would be required 
for a rating in excess of the currently assigned 10 percent 
disability evaluation.  In fact, the readings are 
considerable less even though the veteran apparently only 
takes his medication periodically.  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

The current GAF score on special psychiatric examination for 
pension is 50 to 55 which speaks to a more severe level of 
disability than the 10 percent rating currently assigned by 
the RO.  GAF scores are not dispositive, however.  A review 
of all the evidence shows that the veteran is not currently 
taking medication for his depression.  He attends regular 
therapy sessions provided by VA during which his primary 
complaints concern domestic issues.  Admittedly, he is 
generally depressed all the time.  Although there is a 
notation that he has problems with authority, the great 
magnitude of the other findings suggest that the psychiatric 
disability has exacerbations and remission based on situation 
factors and is no more than mild in producing disability.  In 
sum, the veteran apparently has transient symptoms which 
decrease work efficiency only during periods of significant 
stress.  His primary stress currently is anxiety related to a 
rather large sum of child support which he allegedly owes.  

Based on the evidence presented, the Board finds that the 
veteran's hypertension does not warrant an evaluation in 
excess of the presently assigned 10 percent rating.  There is 
no clinical evidence of diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more to 
warrant a 20 percent evaluation under Diagnostic Code 7101.  
Similarly, the depression does not warrant more than a 10 
percent rating for the reasons cited.  

The veteran, with a combined rating of only 20 percent, does 
not qualify under the "unemployability" test of 38 U.S.C.A. § 
1502(a) and 38 C.F.R. §§ 4.16, 4.17.  He does not have one 
permanent disability ratable at 40 percent or more, plus 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

However, again the unemployability test may also be satisfied 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(2), 
when a veteran who is basically eligible fails to meet the 
disability percentage requirements, but is found to be 
unemployable by reason of disabilities, age, occupational 
background, and other related factors.  The veteran does not 
qualify on this basis.  He was born in March 1954 and has 
reported a high school education.  He has reported being 
unemployed since 1982 with previous employment as a handyman 
and laborer for a nursery.  During the most recent 
examination in February 2002 he reported having been without 
steady work for seven years.  However, on VA general medical 
examination in March 2001 he reported working then as a 
handyman and noted that he was without medical problems until 
six months prior to that examination.  On an outpatient visit 
he also reported periodic work to earn money.  On the basis 
of this it appears that the veteran has engaged in, and/or 
been capable of employment at least intermittently.  

Again, while the veteran complains of back pain he has full 
range of apparently pain free motion on physical examination, 
X-rays of the spine are normal, and no neurologic deficit or 
other back pathology is demonstrated clinically.  His other 
recognized disabilities, hypertension and depression, do not 
result in appreciable functional limitation.  In any event, 
there is no medical opinion that the veteran's disabilities 
combined would preclude all forms of substantially gainful 
employment consistent with his education, employment 
background, and age.  

In the judgment of the Board, the veteran's disabilities do 
not preclude him from engaging in substantially gainful 
employment, consistent with his age, education and 
occupational history.  

Inasmuch as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to a total and permanent disability evaluation 
for pension purposes, including on an extraschedular basis, 
is denied.  


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

